Exhibit 10.6
THE GOODYEAR TIRE & RUBBER COMPANY
OUTSIDE DIRECTORS’ EQUITY PARTICIPATION PLAN
(As Adopted February 2, 1996 and last Amended as of October 1, 2010)

1.   Purpose. The purpose of the Plan is to enable The Goodyear Tire & Rubber
Company (the “Company”) to (a) attract and retain outstanding individuals to
serve as non-employee directors of the Company, (b) further align the interests
of non-employee directors with the interests of the other shareholders of the
Company by making the amount of the compensation of non-employee directors
dependent in part on the value and appreciation over time of the Common Stock of
the Company, and (c) permit each non-employee director to defer receipt of all
or a portion of his or her annual retainer until after retirement from the Board
of Directors of the Company.   2.   Definitions. As used in the Plan, the
following words and phrases shall have the meanings specified below:      
     “Account” means any of, and “Accounts” means all of, the Equity
Participation Accounts and the Retainer Deferral Accounts maintained in the
records of the Company for Participants.            “Accrual” means any dollar
amount credited to an Account, including Special Accruals, Quarterly Accruals,
Retainer Deferral Accruals, Dividend Equivalents and Interest Equivalents.      
     “Beneficiary” means the person or persons designated by a Participant
pursuant to Section 12.            “Board” means the Board of Directors of the
Company.            “Committee” means the Compensation Committee of the Board.  
         “Common Stock” means the Common Stock, without par value, of the
Company.            “Conversion Date” means, with respect to each Account of
each Retired Outside Director, the later of (i) the first business day of the
seventh month following the month during which such Retired Outside Director
terminated his or her service as a member of the Board, or (ii) the fifth
business day of the calendar year following the calendar year during which such
Retired Outside Director terminated his or her service as a member of the Board.
For all balances that are earned and vested after December 31, 2004, the term
“termination of service” means a separation from service as defined in
Section 409A of the Code.            “Dividend Equivalent” means, with respect
to each dividend payment date for the Common Stock, an amount equal to the cash
dividend per share of Common Stock which is payable on such dividend payment
date.

1



--------------------------------------------------------------------------------



 



         “Equity Grant Amount” means from October 1, 2008 through September 30,
2010, $23,750; and for service on or after October 1, 2010, $27,500.      
     “Equity Participation Account” means a bookkeeping account maintained by
the Company for a Participant to which Quarterly Accruals and Dividend
Equivalents are credited in respect of Outside Directors through the Conversion
Date (and, with respect to each Outside Director serving as a Director on
February 2, 1996, a Special Accrual will be credited) and Interest Equivalents
are credited on Dollar denominated amounts subsequent to the Conversion Date,
which Account shall be denominated in Units until the Conversion Date and,
thereafter, for Units granted prior to January 1, 2009 shall be denominated in
dollars and for Units granted after December 31, 2008 (for service on or after
October 1, 2008) shall be denominated in shares of Common Stock except any
remaining fractional Unit shall be denominated in Dollars.            “Fair
Market Value of Common Stock” means, in respect of any date on or as of which a
determination thereof is being or to be made, the closing market price of the
Common Stock reported on the New York Stock Exchange Composite Transactions Tape
on such date, or, if the Common Stock was not traded on such date, on the next
preceding day on which sales of shares of the Common Stock were reported on the
New York Stock Exchange Composite Transactions tape.            “Interest
Equivalent” has the meaning assigned in Section 11(C).            “Outside
Director” means and includes each person who, at the time any determination
thereof is being made, is a member of the Board and who is not and never has
been an employee of the Company or any subsidiary or affiliate of the Company.  
         “Participant” means and includes, at the time any determination thereof
is being made, each Outside Director and each Retired Outside Director who has a
balance in his or her Accounts.            “Restricted Stock Unit” means the
Units issued pursuant to a Restricted Stock Grant under Section 8 of the
Company’s 2008 Performance Plan, or any successor equity compensation plan, so
long as such Units remains subject to the restrictions and conditions specified
in this Plan pursuant to which such Restricted Stock Grant is made.      
     “Retainer” means with respect to each Outside Director the retainer fee
payable to such Outside Director by the Company, plus all meeting attendance
fees payable by the Company to such Outside Director, in respect of a calendar
quarter.            “Retainer Deferral Account” means a bookkeeping account
maintained by the Company for a Participant to which Retainer Accruals and
Dividend Equivalents are credited through the Conversion Date and Interest
Equivalents on Dollar denominated amounts are credited subsequent to the
Conversion Date, which

2



--------------------------------------------------------------------------------



 



    Account shall be denominated in Units until the Conversion Date and,
thereafter, for Units created prior to January 1, 2011 shall be denominated in
dollars and for Units created after December 31, 2010 shall be denominated in
shares of Common Stock except any remaining fractional Unit shall be denominated
in Dollars.            “Retired Outside Director” means an Outside Director who
has terminated his or her service as a member of the Board and is entitled to
receive distributions in respect of his or her Account or Accounts as provided
in Section 10.            “Plan” means The Goodyear Tire & Rubber Company
Outside Directors’ Equity Participation Plan, the provisions of which are set
forth herein.            “Quarterly Accrual” has the meaning assigned in
Section 7.            “Retainer Deferral Accrual” has the meaning assigned in
Section 8.            “Special Accrual” has the meaning assigned in Section 7.  
         “Unit” means an equivalent to a hypothetical share of Common Stock
which is the denomination into which all dollar Accruals (other than Interest
Equivalents) to any Account are to be translated. Upon the Accrual of any dollar
amount to any Account on or prior to the Conversion Date thereof, such dollar
amount shall be translated into Units by dividing the dollar amount of such
Accrual by the Fair Market Value of the Common Stock on the day on or as of
which such Accrual to the Account is made or, if not made on a day on which the
New York Stock Exchange is open for trading, on the trading day next following
the date of the Accrual. Additionally, each Restricted Stock Unit granted is
equal to one Unit. Units, and the translation thereof from dollars, shall be
calculated and recorded in the Accounts rounded to the fourth decimal place.    
       “Year of Service” means, with respect to each Outside Director, the
twelve month period commencing with the date of the individuals’ election as an
Outside Director or any anniversary thereof.

3.   Effective Date. The Plan is adopted on, and is effective on and after,
February 2, 1996.   4.   Eligibility. Each person who serves as an Outside
Director at any time subsequent to February 1, 1996 is eligible to participate
in the Plan.   5.   Administration. Except with respect to matters expressly
reserved for action by the Board pursuant to the provisions of the Plan, the
Plan shall be administered by the Committee, which shall have the exclusive
authority except as aforesaid to take any action necessary or appropriate for
the proper administration of the Plan, including the full power and authority to
interpret the Plan and to adopt such rules, regulations and procedures
consistent with the terms of the Plan as the Committee deems necessary or
appropriate. The Committee’s interpretation of the Plan, and all actions taken
within the scope of its authority, shall be final and binding on the Company and
the Participants.

3



--------------------------------------------------------------------------------



 



6.   Equity Participation Accounts. There shall be established and maintained by
the Company an Equity Participation Account with respect to each Outside
Director to which Accruals or Grants of Restricted Stock Units shall be made
from time to time in accordance with the provisions of the Plan.   7.   (A)
Quarterly Accruals. On the first day of each calendar quarter, commencing
April 1, 2007 and ending on October 1, 2008 for service through September 30,
2008, the Company shall credit $23,750 ($20,000 in respect of each quarter
during the period beginning July 1, 2005 and ended on December 31, 2006, $17,500
in respect of each quarter during the period beginning July 1, 2004 and ended on
June 30, 2005, $7,500 in respect of each quarter during the period beginning
January 1, 2003 and ended on June 30, 2004, $2,500 in respect of each quarter
during the period beginning July 1, 1998 and ended on December 31, 2002 and
$2,000 in respect of each quarter during the period beginning April 1, 1996 and
ended on June 30, 1998) to the Equity Participation Account of each Outside
Director who is then a member of the Board of Directors and served as a member
of the Board for the entire calendar quarter ended immediately prior to such day
(each a “Quarterly Accrual”).       (B) (1) Special Accruals. The Company shall
credit to the Equity Participation Account of each Outside Director who was an
Outside Director on January 1, 2007, a $3,750 accrual as of April 2, 2007.      
(B) (2) Special Accruals. On April 13, 2004, the Company shall credit to the
Equity Participation Account of each Outside Director eligible to receive a
quarterly accrual as of April 1, 2004, an additional credit in the amount of
$20,000.       (B) (3) Special Accruals. On February 2, 1996, the Company shall
credit to the Equity Participation Account of each Outside Director then serving
as a member of the Board of Directors a special, one-time credit (a “Special
Accrual”), the amount of which shall be determined in accordance with the
following formula:

N
SP = [FRPA - FQC] / 1.01943

    where,       SP is the dollar amount of the Special Accrual in respect of a
participating Outside Director at February 2, 1996;       FRPA is the future
value of an annuity at age 70 under the Retirement Plan for Outside Directors
(as provided by Watson Wyatt and based on the UP-1984 mortality table) that
would be needed to provide a lifetime annuity at age 70 assuming the benefit
increases 3% per year starting in 1997.       FQC is the future value of
quarterly accruals, calculated on the value at age 70 of $1,000 quarterly
accruals to the Equity Participation Account of the participating Outside
Director starting April 1, 1996, assuming a compound annual growth rate of 8%.  
    N is the number of quarters until the Outside Director retires having
attained age 70.

4



--------------------------------------------------------------------------------



 



    (C) Restricted Stock Units Grant. Effective for service on or after
October 1, 2008 to be granted January 1, 2009 and on the first day of each
succeeding calendar quarter, each Outside Director who is then a member of the
Board of Directors and served as a member of the Board for any portion of the
calendar quarter ended immediately prior to such day, will be granted the number
of Restricted Stock Units that will be equal to the applicable Equity Grant
Amount (or the pro-rata amount based on the number of days of service in the
quarter if the Outside Director did not serve the whole quarter) divided by the
Fair Market Value of Common Stock for such grant date, or if the New York Stock
Exchange is not open for trading on such date, the grant date shall be the next
following trading date. For the last quarterly grant with respect to the last
quarter of Board service, any fractional amount of the applicable Equity Grant
Amount (or the pro-rata amount based on the number of days of service in the
quarter if the Outside Director did not serve the whole quarter) that is not
utilized in converting the grant into whole shares of Restricted Stock when
added to any outstanding fractional Restricted Stock Unit shall be paid in cash
when the shares are distributed pursuant to 10. (C). Effective for grants made
in respect of service on or after October 1, 2010, the Restricted Stock Units
are further restricted by only ratably vesting over three years, subject to
accelerated full vesting upon becoming a Retired Outside Director.       (D)
Translation of Accruals into Units. Each Accrual (other than Interest
Equivalents) to an Equity Participation Account shall be translated into Units
by dividing the dollar amount thereof by the Fair Market Value of the Common
Stock on the day as of which such Accrual is made, or, if the date on or as of
which such Accrual is made is not a day on which the New York Stock Exchange is
open for trading, on the next following trading day. Upon such translation of an
Accrual into Units, the resulting number of Units shall be credited to the
relevant Equity Participation Account (in lieu of the dollar amount of such
Accrual) and such Accrual shall continue to be denominated in such number of
Units until the Conversion Date for such Account, when those Units derived from
Accruals (as compared to Units from Restricted Stock Unit Grants) will be
converted into a dollar amount equal to the product of (i) the number of Units
credited to such Account on such Conversion Date, multiplied by (ii) the Fair
Market Value of the Common Stock on such Conversion Date.   8.   Retainer
Deferral Accounts. Each Outside Director may, at his or her sole election, defer
receipt of 25%, 50%, 75% or 100% of his or her Retainer payable in respect of
and during any calendar year by electing to have such amount credited to his or
her Retainer Deferral Account (herein referred to as a “Retainer Account
Accrual”). Each deferral election, if any, shall be made by an Outside Director
annually, must be in respect of an entire calendar year and shall be made not
later than, and shall become irrevocable as of, June 30th of the year prior to
the calendar year in respect of which such election is being made. The dollar
amount of each Retainer Account Accrual shall be translated (in the manner
specified in Section 7(D)) into Units on the date such Retainer Account Accrual
is credited to the relevant Retainer Deferral Account, which shall be the day on
which the payment of such portion of the Retainer would have been made absent
the election of the Outside Director to defer the payment of all or a portion
thereof. Upon such translation into Units, the resulting number of Units shall
be credited to the relevant Retainer Deferral Account (in lieu of the dollar
amount of such Accrual) and such Accrual shall continue to be denominated in
such number of Units until the Conversion Date, when for Units in respect of
deferrals elected

5



--------------------------------------------------------------------------------



 



    prior to January 1, 2011 applicable to plans years through December 31,
2010, the Units will be converted into a dollar amount equal to the product of
(i) the number of Units credited to such Retainer Deferral Account on such
Conversion Date, multiplied by (ii) the Fair Market Value of the Common Stock of
such Conversion Date. For Units relating to deferrals effective on or after
January 1, 2011, each Unit will be converted to a share of Common Stock and all
such shares of Common Stock will be delivered on the fifth business day of the
calendar quarter following the quarter of his or her separation from Board
service with any remaining fractional Unit paid in cash at that time.   9.  
Dividend Equivalents. With respect to each Account and Restricted Stock Unit,
from time to time through the relevant Conversion Date each Unit in such Account
and Restricted Stock Unit shall be credited with a Dividend Equivalent at the
same time as cash dividends are paid on shares of the Common Stock. Dividend
Equivalents credited to each Account and Restricted Stock Unit shall be
automatically translated into Units or Restricted Stock Units by dividing the
dollar amount of such Dividend Equivalents by the Fair Market Value of the
Common Stock on the date the relevant Dividend Equivalent is accrued to such
Account and Restricted Stock Unit. The number of Units or Restricted Stock Units
resulting shall be credited to such Account and Restricted Stock Unit (in lieu
of the dollar amount of such Accrual) and such Accrual shall be denominated in
Units until the Conversion Date.   10.   Eligibility For Benefits. (A) Equity
Participation Accounts. (1) For all balances that were earned and vested prior
to January 1, 2005, each Retired Outside Director shall be entitled to receive
the balance of his or her Equity Participation Account in accordance with the
provisions of Section 11 of the Plan, unless the Board of Directors acts to
reduce the amount of, or to deny the payment of, the Equity Participation
Account of such Retired Outside Director; provided, however, that the Board of
Directors shall not have the authority to reduce the amount of, or to deny the
payment of, the Equity Participation Account of any Outside Director who
terminates his or her service on the Board of Directors if (i) prior to such
termination of service, the Retired Outside Director either (x) had five or more
years of service and had attained age 70, or (y) had ten or more years of
service and had attained age 65, or (ii) such termination was due to the death
of the Outside Director. Notwithstanding the foregoing, the Board may at any
time deny the payment of, or reduce the amount of, the Equity Participation
Account of any Participant if, in the opinion of the Board, such Participant was
engaged in an act of misconduct or otherwise engaged in conduct contrary to the
best interest of the Company. (2) For all balances that are earned or vested
after December 31, 2004, each Retired Outside Director shall be entitled to
receive the balance of his or her Equity Participation Account in accordance
with the provisions of Section 11 of the Plan for Units that are to be paid in
Dollars (Units granted from Accruals prior to January 1, 2009). Notwithstanding
the foregoing, the Board may at any time deny the payment of, or reduce the
amount of, the Equity Participation Account of any Participant if, in the
opinion of the Board, such Participant was engaged in an act of misconduct or
otherwise engaged in conduct detrimental to the Company.

  (B)   Retainer Deferral Accounts. Each Retired Outside Director shall be
entitled to receive the balance, if any, of his or her Retainer Deferral Account
in accordance with the provisions of Section 11 of the Plan.

6



--------------------------------------------------------------------------------



 



  (C)   Restricted Stock Units. Each Outside Director will receive shares of
Common Stock for their Restricted Stock Units on the fifth business day of the
calendar quarter following the quarter of his or her separation from Board
service. Notwithstanding the foregoing, the Board may at any time deny the
payment of, or reduce the amount of, the Restricted Stock Units of any
Participant if, in the opinion of the Board, such Participant was engaged in an
act of misconduct or otherwise engaged in conduct detrimental to the Company.

11.   Payment of Accounts. (A) All distributions of Equity Participation
Accounts and Retainer Deferral Accounts to Participants shall be made in cash or
Common Stock pursuant to the terms of the Accrual, Grant or deferral according
to the provisions of the Plan.       (B) In the case of each Retired Outside
Director, the Units credited to his or her Equity Participation Account and
Retainer Deferral Account, respectively, shall, on the Conversion Date for such
Retired Outside Director, be converted to a dollar denominated amount by
multiplying the number of Units that are to be paid in Dollars in each of the
Accounts by the Fair Market Value of the Common Stock on such Conversion Date
and for Units that are to be paid in Common Stock, each Unit is equal to one
share.       (C) For all balances that were earned and vested prior to
January 1, 2005, from and after the Conversion Date until paid, the balance
(expressed in dollars) of the Equity Participation Account, and, if any, of the
Retainer Deferral Account, of each Retired Outside Director shall be credited
monthly until paid with “Interest Equivalents”, which shall be equal to
one-twelfth (1/12th) of the product of (x) the dollar balance of such Account,
multiplied by (y) the sum (expressed as a decimal to six places) of the rate
equivalent to the prevailing annual yield of United States Treasury obligations
having a maturity of ten years (or, if not exactly ten years, as close to ten
years as possible without exceeding ten years) at the Conversion Date, plus one
percent (1%).       (D) (1) For all balances that were earned and vested prior
to January 1, 2005, the Accounts of each Retired Outside Director will be paid
in ten (10) annual installments commencing on the fifth business day following
the Conversion Date with respect to such Accounts, and thereafter on each
anniversary of such Conversion Date; each installment to be in an amount equal
to the total dollar balance of such Accounts on the fifth business day prior to
the date such annual installment is due and payable divided by the number of
installments remaining (including the annual installment then being calculated
for payment) to be paid.       (D) (2) For all balances that are earned or
vested after December 31, 2004, the payment of such balance for Units that are
to be paid in Dollars (Units created from Accruals prior to January 1, 2009)
shall be made in a lump sum payment on the fifth business day following the
Conversion Date in respect of such Retired Outside Director. For Units relating
to deferrals effective on or after January 1, 2011, each Unit will be converted
to a share of Common Stock and all such shares of Common Stock will be delivered
on the fifth business day of the calendar quarter following the quarter of his
or her separation from Board service with any remaining fractional Unit paid in
cash at that time.       (E) (1) For all balances that were earned and vested
prior to January 1, 2005, the Committee may, in its sole discretion, elect to
pay the Equity Participation Account or the

7



--------------------------------------------------------------------------------



 



    Retainer Deferral Account, or both, of any Retired Outside Director in a
lump sum or in fewer than ten installments. In the event that the Committee
shall elect to make a lump sum payment of an Account of any Retired Outside
Director (or to make payment thereof in fewer than ten annual installments), the
payment of such lump sum shall be made (or such installments shall commence) on
the fifth business day following the Conversion Date in respect of such Retired
Outside Director.       (F) In the event of the death of an Outside Director,
the entire balance of his or her Accounts shall be eligible for payment which
shall be made in a lump sum on the Conversion Date for his or her Accounts.    
  (G) In the event of the death of a Retired Outside Director, the entire
balance of his or her Accounts(s) shall be paid on the Conversion Date for his
or her Accounts (if it has not occurred) or on the next occurring anniversary
thereof.   12.   Designation of Beneficiary. A Participant may designate a
person or persons (the “Beneficiary”) to receive, after the Participant’s death,
any remaining benefits payable under the Plan. Such designation shall be made by
the Participant on a form prescribed by the Committee. The Participant may at
any time change or revise such designation by filing a new form with the
Committee. The person or persons named as beneficiary in the designation of
beneficiary form duly completed and filed with the Company bearing the most
recent date will be the Beneficiary. All payments due under the Plan after the
death of a Participant shall be made to his or her Beneficiary, except that
(i) if the Participant does not designate a Beneficiary or the Beneficiary
predeceases the Participant, any remaining benefits payable under the Plan after
the Participant’s death shall be paid to the Participant’s estate, and (ii) if
the Beneficiary survives the Participant but dies prior to receiving the
benefits payable under the Plan, the benefits under the Plan shall be paid to
the Beneficiary’s estate.   13.   Amendment and Termination. The Board may at
any time, or from time to time, amend or terminate the Plan; provided, however,
that no such amendment or termination shall reduce Plan benefits which accrued
prior to such amendment or termination without the prior written consent of each
person entitled to receive benefits under the Plan who is adversely affected by
such action; and, provided further, that the Plan shall not be amended more
frequently than once every six months, other than to comply with changes in the
Internal Revenue Code, the Employee Retirement Income Security Act, or the rules
promulgated thereunder.       Notwithstanding the foregoing, no termination or
amendment of this Plan may accelerate payment of post-2004 benefits to any
Participant except under the following conditions:            (1) The Company
may terminate and liquidate the Plan within 12 months of a corporate dissolution
taxed under section 331 of the Internal Revenue Code, or with the approval of a
bankruptcy court pursuant to 11 U.S.C. §503(b)(1)(A), provided that the amounts
deferred under the Plan are included in the Participants’ gross incomes in the
latest of the following years (or, if earlier the taxable year in which the
amount is actually or constructively received): (a) the calendar year in which
the Plan termination and liquidation occurs; (b) the first calendar year in
which the amount is no longer subject to a

8



--------------------------------------------------------------------------------



 



    substantial risk of forfeiture; or (c) the first calendar year in which the
payment is administratively practicable.            (2) The Company may
terminate and liquidate the Plan pursuant to irrevocable action taken by the
Board of Directors within the 30 days preceding or the 12 months following a
change in control event (as defined in Treasury Regulation §1.409A-3(i)(5)),
provided that this paragraph will only apply to a payment under a plan if all
agreements, methods, programs, and other arrangements sponsored by the Company
immediately after the time of the change in control event with respect to which
deferrals of compensation are treated as having been deferred under a single
plan under Treasury Regulation §1.409A-1(c)(2) are terminated and liquidated
with respect to each Participant that experienced the change in control event,
so that under the terms of the termination and liquidation all such participants
are required to receive all amounts of compensation deferred under the
terminated agreements, methods, programs and other arrangements within 12 months
of the date the Company irrevocably takes all necessary action to terminate and
liquidate the agreements, methods, programs, and other arrangements.      
     (3) The Company may terminate and liquidate the Plan, provided that (a) the
termination and liquidation does not occur proximate to a downturn in the
financial health of the Company; (b) the Company terminates and liquidates all
agreements, methods, programs, and other arrangements sponsored by the Company
that would be aggregated with any terminated and liquidated agreements, methods,
programs, and other arrangements under Treasury Regulation §1.409-1(c) if any
Participant had deferrals of compensation under all of the agreements, methods,
programs, and other arrangements that are terminated and liquidated; (c) no
payments in liquidation of the Plan are made within 12 months of the date the
Company takes all necessary action to irrevocably terminate and liquidate the
Plan other than payments that would be payable under the terms of the Plan if
the action to terminate and liquidate the Plan had not occurred; (d) all
payments are made within 24 months of the date the Company takes all necessary
action to irrevocably terminate and liquidate the Plan; and (e) the Company does
not adopt a new plan that would be aggregated with any terminated and liquidated
plan under Treasury Regulation §1.409A-1(c) if the same service provider
participated in both plans, at any time within three years following the date
the service recipient takes all necessary action to irrevocably terminate and
liquidate the Plan.   14.   Plan Unfunded, Rights Unsecured. With respect to the
Equity Participation Account and the Retainer Deferral Account, the Plan is
unfunded. Each Account under the plan represents only a general contractual
conditional obligation of the Company to pay in cash or shares of Common Stock
the balance thereof in accordance with the provisions of the Plan. All
Restricted Stock Units or shares of Common Stock granted or payable under the
Plan will be made from and pursuant to the Company’s 2008 Performance Plan, or
any successor equity compensation plan.   15.   Assignability. All payments
under the Plan shall be made only to the Participant or his or her duly
designated Beneficiary (in the event of his or her death). Except pursuant to
Section 12 or the laws of descent and distribution and except as may be required
by law, the right to receive payments under the Plan may not be assigned or
transferred by, and are not subject to the claims of creditors of, any
Participant or his or her Beneficiary during his or her lifetime.

9



--------------------------------------------------------------------------------



 



16.   Change in the Common Stock. In the event of any stock dividend, stock
split, recapitalization, merger, split-up or other change affecting the Common
Stock of the Company, the Units in each Account shall be adjusted in the same
manner and proportion as the change to the Common Stock.   17.   Quarterly
Statements of Accounts – Valuation. Each calendar quarter the Company will
prepare and send to each Participant a statement reporting the status of his or
her Account or Accounts and Restricted Stock Units as of the close of business
on the last business day of the prior calendar quarter. To the extent an Account
is denominated in Units, the value of the Units and Restricted Stock Units will
be reported at the Fair Market Value of the Common Stock on the relevant
valuation date.   18.   No Other Rights. Neither the establishment of the Plan,
nor any action taken thereunder, shall in any way obligate the Company to
nominate an Outside Director for re-election or continue to retain an Outside
Director on the Board or confer upon any Outside Director any other rights in
respect of the Company.   19.   Successors of the Company. The Plan shall be
binding upon any successor to the Company, whether by merger, acquisition,
consolidation or otherwise.   20.   Law Governing. The Plan shall be governed by
the laws of the State of Ohio.

10